 


109 HR 4665 IH: To amend title XIX of the Social Security Act to provide for an offset from the Medicaid clawback for State emergency prescription drug expenditures for Medicare dual-eligible individuals.
U.S. House of Representatives
2006-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4665 
IN THE HOUSE OF REPRESENTATIVES 
 
January 31, 2006 
Mr. Cardin (for himself, Ms. Pelosi, Mr. Hoyer, Mr. Rangel, Mr. Stark, Mr. Waxman, Mr. George Miller of California, Ms. Hooley, Mrs. Capps, Mr. Wexler, Ms. Norton, Mr. Thompson of California, Mr. Ross, Mr. Davis of Florida, Ms. Matsui, Ms. Woolsey, Mr. Sanders, Mr. McDermott, Ms. Eshoo, Ms. Harman, Mr. Gutierrez, Mr. Hastings of Florida, Mr. Nadler, Mr. Engel, Mr. Van Hollen, Mrs. Maloney, Ms. Moore of Wisconsin, Mr. Kanjorski, Mr. Higgins, Mr. Jefferson, Mr. Bishop of New York, Mr. Delahunt, Ms. Baldwin, Mr. Hinchey, Mr. Grijalva, Ms. Lee, Mr. DeFazio, Mr. Lantos, Mr. Doyle, Ms. DeGette, Mr. Farr, Mr. McGovern, Mr. Ortiz, Ms. Zoe Lofgren of California, Mr. Kildee, Mr. Wynn, Mr. Cleaver, Mr. Kennedy of Rhode Island, Mr. Payne, Mr. Filner, Mr. Michaud, Mr. Ruppersberger, Mr. Ford, Mr. Cummings, Mr. Crowley, Mr. Honda, Mr. Berry, Mr. Frank of Massachusetts, Ms. Schakowsky, and Mr. Price of North Carolina) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XIX of the Social Security Act to provide for an offset from the Medicaid clawback for State emergency prescription drug expenditures for Medicare dual-eligible individuals. 
 
 
1.Federal responsibility for State emergency prescription drug expenditures for medicare dual-eligible individualsSection 1935(c) of the Social Security Act (42 U.S.C. 1396v–5(c)) is amended— 
(1)in paragraph (1)(A), by striking Each of the 50 States and inserting Subject to paragraph (7), each of the 50 States; and 
(2)by adding at the end the following new paragraph: 
 
(7)Offset for emergency State prescription drug expenditures 
(A)In generalThe amount of payment for a month (beginning with January 2006 and ending with December 2007) under paragraph (1) shall be reduced by the amount (as documented by the State) that the State expended during the month for payment for part D covered drugs for part D eligible individuals who are entitled to benefits under the State plan (whether as full-benefit dual eligible individuals, qualified medicare beneficiaries, or otherwise) and who are enrolled in a prescription drug plan under part D of title XVIII, but were unable to access on a timely basis prescription drug benefits to which they were entitled under such prescription drug plan. 
(B)Recovery of amount of offset from prescription drug plansThe Secretary shall provide for recovery of payment reductions made under subparagraph (A) from those prescription drug plans under part D of title XVIII or MA–PD plans under part C of such title that would otherwise be responsible for the expenditures described in such subparagraph. Any such amounts recovered shall be deposited into the Medicare Prescription Drug Account in the Federal Supplementary Medical Insurance Trust Fund.. 
 
